Citation Nr: 0425351	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years, from 
February 1967 to July 1988. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the veteran's claim of 
entitlement to service connection for diabetes mellitus type 
II.  

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for diabetes mellitus type II on a presumptive 
basis because he served in Vietnam during the Vietnam era.  
The veteran contends that on December 1 or 2, 1970, he flew 
with a C-5A aircraft to Cam Rhan Bay, Vietnam.  He contends 
that he was part of a 15 man Category II test team for the 
aircraft.  The veteran indicates that the team flew with the 
aircraft wherever it went off station.  The flight into Cam 
Rhan Bay was headed by Colonel Spillers, Brigadier Selectee 
General.  The veteran contends that this flight was 
documented and the flight orders may be located in the 
Military Archived Flying Orders at the Third Military Flying 
Squadron at the Charleston Air Force Base.  The veteran also 
states that his pay records from the Defense Finance and 
Accounting Service may show that he received tax-free pay in 
December 1970 because of the flight to Vietnam.  The veteran 
also contends that he flew into Vietnam in December 1972, 
although these flights were not documented.  The veteran 
asserts that because he was in Vietnam during the Vietnam 
era, he is entitled to presumptive service connection for 
diabetes mellitus Type II pursuant to 38 U.S.C.A. § 1116(a) 
(West 2002).  

Review of the record reveals that the veteran had over 20 
years of active service from February 1967 to July 1988.  
Service records show that the veteran's military occupation 
for the time period in question was aircraft maintenance 
technician and he was stationed with the 437 Orgl. 
Maintenance Squadron (MAC) at the Charleston Air Force Base 
in South Carolina.  The veteran's DD 214 and service 
personnel records do not indicate that the veteran served in 
Vietnam in December 1970 or December 1972.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  The VCAA specifically provides that in the 
case of a claim for disability compensation, the assistance 
provided by VA shall include obtaining the claimant's service 
medical records and, if the claimant has furnished VA 
information sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity.  38 U.S.C.A. § 5103A (c) (West 2002). 

Since the question of whether the veteran served in Vietnam 
may be crucial to the outcome of his claim, the Board finds 
that further development should be undertaken in this case in 
an attempt to determine whether the veteran served in Vietnam 
while on active duty.  The RO or AMC should make attempts to 
obtain information regarding C-5 or C-5A flights originating 
from Charleston, South Carolina to Vietnam in December 1970 
and December 1972, including any flight led by Colonel 
Spillers, Brigadier Selectee General, from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), the Third Military Flying Squadron at Charleston 
Air Force Base, and any other appropriate service department 
or agency.   

The Board regrets the additional delay a remand of the 
veteran's claim will entail.  However, it is necessary to 
ensure that the veteran gets all consideration due him under 
the law.

Accordingly, this claim is remanded for the following 
development:

1.  The RO or AMC should contact the 
Defense Finance and Accounting Service, 
Denver Center, DAA, Denver Colorado, 
80279, and ask the agency to provide 
information regarding the veteran's pay 
status in December 1970 and December 
1972.  If the agency is unable to provide 
this information, the agency should 
provide specific confirmation of that 
fact.

2.  The RO or AMC should contact the 
Third Military Flying Squadron at 
Charleston Air Force Base and ask the 
agency to search the Military Archived 
Flying Orders for the flight orders for 
the C-5 or C-5A flights to Vietnam in 
December 1970 and December 1972.  If the 
agency is unable to provide information 
regarding these flights, the agency 
should provide specific confirmation of 
that fact.

3.  The RO or AMC should review the 
entire claims file, including the 
veteran's hearing testimony and 
statements, and any additional 
information obtained pursuant to this 
remand, and prepare a summary of the 
information of the veteran's alleged C-5 
or C-5A flights to Vietnam in December 
1970 and December 1972.  This summary, 
copy of the DD 214, and a copy of this 
remand, and all associated documents 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  The agency 
should be asked to provide any 
information regarding these flights 
including flight orders and crew lists.  
If the agency is unable to provide 
information regarding these flights, the 
agency should provide specific 
confirmation of that fact.

4.  The AMC or RO should notify the 
veteran in accordance with 38 U.S.C.A. 
§ 5103A (b) (2) of any evidence VA is 
unable to obtain.  

5.  The RO should review any additional 
evidence and readjudicate the claim for 
entitlement to service connection for 
diabetes mellitus type II.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. L. KRASINSKI 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 




